DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

3.  Claims 1-3, 6, 9, 13-18, 20-26, 29-30 are pending.

4.  Applicant’s election without traverse of Group I, claims 1-3, 6, 9, 13-18, 20-26, 29, and 30 directed to a method for treating a glaucoma in a subject in need thereof comprising administering to the subject (i) an antibody, or an antigen-binding portion thereof, that specifically binds to a family with sequence similarity 19, member AS ("FAM19AS5) protein ("anti-FAM19A5 antibody"),  filed on 10/31/2022, is acknowledged.   
 
5. Claims 1-3, 6, 9, 13-18, 20-26, 29, and 30 are under examination as they read on a method for treating a glaucoma in a subject in need thereof comprising administering to the subject (i) an antibody, or an antigen-binding portion thereof, that specifically binds to a family with sequence similarity 19, member AS ("FAM19AS5) protein ("anti-FAM19A5 antibody").

 6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
7.  Claims 1-3, 6, 13-16, 18, 21, 23-26 and 29-30   are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 12/09/2021 and 03/18/2022.

The claims encompass the use of a genus of anti-FAM19A5 antibodies that bind to the epitope sequence VTLDRDSSQPRRTIARQT (SEQ ID NO: 201) or a fragment thereof or bind to one or more amino acids corresponding to amino acid residues 46-51 (DSSQPR) of SEQ ID NO: 2 capable of treating a glaucoma in a subject and reducing, ameliorating, or inhibiting inflammation associated with a glaucoma  in a subject, wherein the anti-FAM19A5 antibodies are capable of (i) delaying an onset of retinal nerve cell degeneration within the subject; (ii) reducing a level of inflammation within the retina and/or optic nerve of the subject; (iii) increasing a frequency of or reduces the loss of retinal ganglion cells or restores the number of retinal ganglion cells within a ganglion cell layer of the retina of the subject; or (iv) any combination thereof.

Further, the claims are not supported by a description that satisfies 35 U.S.C. § 112, first paragraph. "[T]he test for sufficiency [of the written description] is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).

A "sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Id.
at 1350. "[ A ]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials." Id.

"[F]unctional claim language can meet the written description requirement when the art has established a correlation between structure and function." Id. "But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id.

The written description standard set out in Ariad applies to antibodies. See Amgen, Inc. v. Sanofi, 872 F.3d 1367, 1376-79 (Fed. Cir. 2017) ( applying the Ariad standard to antibodies claimed based on their binding and blocking activities); Abb Vie Deutschland GmbH & Co. v. Janssen
Biotech, Inc., 759 F.3d 1285, 1298-1300 (Fed. Cir. 2014) (same).

The claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.

In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims.  
Because the Specification describes clones 1-28, 1-65, 2-13, and 3- 2 that binds to claimed SEQ ID NO: 201, the specification fails to describe a representative number of species within the claimed genera having the claimed functional and therapeutic attributes. In addition, the Specification fails to describe structural features common to members of the genus that would allow a skilled artisan to distinguish antibodies encompassed by the claim language from other antibodies. Finally, the Specification fails to disclose any correlation between the structure and function of the antibodies encompassed by the claim language. Therefore, the Specification fails to describe the antibodies required to practice the claimed method in a manner that reasonably conveys to those skilled in the art that Applicant was in possession of the claimed method as of the filing date of the instant application.

Applicant’s arguments, filed 03/09/2022, have been fully considered, but have not been found convincing.

Applicant submits that the specification provides written description for both amended claims 1 and 2. In the current Office Action, the Examiner alleges that the claims are "directed to a genus of antibodies that bind the full length of the FAM19AS5 of SEQ ID NO: 2 having 125 amino acid residues." Office Action, page 7, 1st ¶. However, according to the Examiner, the present application allegedly only describes anti-FAM19A5 antibodies (e.g., 3-2 and 2-13 antibodies) that "bind to 18 residues epitope of SEQ ID NO: 201 which is 41IVTLDRDSSQPRRTIARQT58 of SEQ ID NO: 2." Jd. As noted above, amended claims 1 and 2 involve the specific use of anti-FAM19AS5 antibodies that bind to the above-described epitope, and not to the entire "genus of antibodies that bind the full length of the FAM19AS5 [protein] of SEQ ID NO: 2." Id.

However, there is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt to describe the invention by describing something that is not the invention: viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only four species within the genus. Artisans are well aware that knowledge of a given antigen (for instance IVTLDRDSSQPRRTIARQT of SEQ ID NO: 201 ) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).


Further, Applicant submits that as argued previously (see Amendment and Reply under 35 U.S.C. § 1.111, filed on March 9, 2022), Applicant respectfully submits that a skilled artisan reading the present application would recognize that Applicant was in possession of the specific use of the above-described anti- FAM19AS antibodies for the methods of amended claims 1 and 2. In response to Applicant's earlier arguments, the Examiner alleges that the "specification fails to disclose which anti-FAM19A5 antibody clone was used in the glaucoma treatment." Office Action, page 7, 1 paragraph. Applicant respectfully submits that the examples provided in the present application are not intended to narrow the scope the current claims. Instead, the examples are merely to demonstrate the therapeutic effects of the anti-FAM19A5 antibodies described in the present application. As the Examiner is aware, the written description requirement does not require that Applicant provide a working example for each of the disclosed anti-FAM19AS5 antibodies. And, based on the disclosures provided in the present application, Applicant believes that a skilled artisan would have recognized that the disclosed anti- FAM19AS antibodies, including those that fall within the scope of amended claims 1 and 2, can achieve the currently claimed methods.

However, the claims require the anti-SEQ ID NO:201/fragments antibodies to treat a glaucoma, reduce, ameliorate, inhibit inflammation associated with a glaucoma in a subject.  Further, the claims require that the claimed anti-SEQ ID NO: 201/fragments antibodies are capable of: (i) delaying an onset of retinal nerve cell degeneration within the subject; (ii) reducing a level of inflammation within the retina and/or optic nerve of the subject; (iii) increasing a frequency of or reduces the loss of retinal ganglion cells or restores the number of retinal ganglion cells within a ganglion cell layer of the retina of the subject; or (iv) any combination thereof.  Yet, the specification fails to show species that fall within the claimed genus possess the claimed functional and therapeutic attributes.  One of skill in the art would not recognize necessary common attributes or features possessed by the members of the genus.


Applicant respectfully submits that neither In re Gray nor University of Rochester are akin to amended claims 1 and 2. Unlike at issue in In re Gray (as the Examiner appears to recognize in the present Office Action and described earlier in the present reply), the present specification provides numerous examples of anti-FAM19A5 antibodies that fall within the scope of amended claims 1 and 2. Similarly, in University of Rochester, in finding that the claims at issue lacked written description, the Federal Circuit noted that the patent at issue did "not disclose any compounds that can be used in its claimed methods." See University of Rochester, *927 ("No compounds that will perform the claimed methods are disclosed, nor has any evidence been shown that such a compound was known.") (emphasis added). As explained above, at least the present application provides numerous examples of anti-FAM19A5 antibodies that can achieve the methods of amended claims 1 and 2.

However, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-FAM19A5 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.

Importantly, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the epitope of the VTLDRDSSQPRRTIARQT of FAM19A5 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in Claims 6 and 26 (i)-(iv) and treating glaucoma, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti- VTLDRDSSQPRRTIARQT of FAM19A5 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

Applicant Remarks fails to address claims 13 and 21 which encompass a genus of anti-FAM19A5 antibodies that comprising up to 20% variation in the VH and VL of the antibodies including variation in the VHCDRs and VLCDRs.

The scope of the claims encompasses antibodies with VH or VL that encompass variation (addition, deletion, substitution) in their CDRs.  The specification discloses that it is believed that the CDRs of the light and heavy chains are primarily responsible for the interaction and specificity of the antibody with antigen [0100]. The prior art discloses that 6 CDRs as being essential structure of antibody’s binding site, and thus when intact, would provide enough structure to define the antibody’s binding site (structure/function correlation) e.g., where amino acid substitutions can be made so as to change (e.g. 6CDR’s) or retain (e.g., constant or variable framework) antigen binding.   Neither the prior art nor applicant's disclosure defines sufficient representative antibodies and/or sufficient structure/function correlation between modifying the VL or VH regions of the disclosed antibody and the retention of a specific binding member that binds FAM19A5 to satisfy the WD requirement for the claims.

With respect to the recitation an antibody which does not comprise variations in the CDRs of the antibody, the Examiner directs Applicant's attention to the training material given by Bennett Celsa, Example 2: (Ab genus: modified CDR's) slides 34-40. Example 2 of the Training material (http://www.cabic.com/bcp/060209/BCelsa_WDA.ppt#959,2,Antibody Structure) which requires that the claims explicitly recite the binding antigen in addition to all 6 CDR regions for fulfillment of the written description requirements under § 112, 1. Slide 39 indicates that a claim encompasses antibodies with 6 intact CDRs as well as a subgenus of antibodies that encompass up to 10% variation (fragments and/or analogs) in the 6 CDRs lacks written description. Slide 40 provide the conclusion that, a single antibody species would not be deemed by one of skill in the art to be representative of a claim that defines an antibody that binds antigen X comprising at least 90%  homology to the 6 CDR of the VH and VL chains.


8.  Claims 9, 17, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
 
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 1, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644